F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                 UNITED STATES COURT OF APPEALS August 17, 2006

                                 TENTH CIRCUIT                       Elisabeth A. Shumaker
                                                                         Clerk of Court



 U N ITED STA TES O F A M ER ICA,

          Plaintiff-Appellee,
                                                         No. 05-1454
 v.                                               (D.C. No. 93-CR-50-ZLW )
                                                         (Colorado)
 R OBER T A LLEN CU STA RD ,

          Defendant-Appellant.




                          ORDER AND JUDGMENT *


Before M U R PHY , SE YM OU R, and M cCO NNELL, Circuit Judges.


      Robert Allen Custard, a federal prisoner proceeding pro se, 1 appeals from

the district court’s recharacterization of his filing entitled “Defendant’s M otion



      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
      1
         Because he is proceeding pro se, we review M r. Custard’s pleadings and
filings liberally. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972); Hall v.
Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
For Reduction of Sentence Pursuant To 18 U.S.C [§] 3582” as a motion to vacate,

set aside or correct his sentence pursuant to 28 U.S.C. § 2255, which it thereafter

denied as untimely. W e affirm the district court’s determination that it lacked

authority to act on M r. Custard’s requests made pursuant to § 3582, but vacate its

recharacterization of the action as a § 2255 motion.

      On July 12, 2004, M r. Custard filed his “M otion For Reduction of Sentence

Pursuant To 18 U.S.C [§] 3582,” in which he argued the United States Supreme

Court’s holding in Blakely v. Washington, 542 U.S. 296 (2004), required a review

of his sentence. The district court determined it was without authority to consider

M r. Custard’s request under § 3582, but then construed the filing as a § 2255

motion and dismissed it as time barred. M r. Custard filed a “M otion for

Recission [sic] Of the July 28, 2005 Order And/Or Notice of Appeal Of the July

28, 2005 Order,” arguing the district court could not recharacterize his § 3582

motion as a § 2255 motion without first providing him notice of the “adverse

consequences” of such a recharacterization and permitting him the opportunity to

withdraw or amend his action. The district court denied his request to rescind the

order. Before us, M r. Custard renew s his objection to the district court’s

recharacterization of his action.

      The district court correctly concluded it could not modify M r. Custard’s

sentence pursuant to § 3582 as he requested. “A district court is authorized to

modify a Defendant’s sentence only in specified instances where Congress has

                                          -2-
expressly granted the court jurisdiction to do so.” United States v. Blackwell, 81

F.3d 945, 947 (10th Cir. 1996) (citations omitted). “Section 3582(c) provides that

a court may not modify a term of imprisonment once it has been imposed except

in three limited circumstances.” United States v. Smartt, 129 F.3d 539, 540-41

(10th Cir. 1997) (emphasis in the original; citations and internal quotation marks

omitted). None of those circumstances is present here. Accordingly, the district

court was w ithout jurisdiction to consider M r. Custard’s request for a

modification of his sentence. See id. at 541.

      The district court erred, however, in recharacterizing M r. Custard’s filing

as a § 2255 motion without first notifying him of the consequences and providing

him an opportunity to withdraw or amend his claims. In Castro v. United States,

the United States Supreme Court held that a

      district court must notify [a] pro se litigant that it intends to
      recharacterize [his] pleading, warn the litigant that this
      recharacterization means any subsequent § 2255 motion will be
      subject to restrictions on ‘second or successive’ motions, and provide
      the litigant an opportunity to w ithdraw the motion or to amend it so
      that it contains all the § 2255 claims he believes he has.

540 U.S. 375, 383 (2003). Because the district court failed to comply with the

Supreme Court’s holding in Castro, we conclude its recharacterization of M r.

Custard’s filing was improper. The district court erred by denying M r. Custard an

opportunity to amend or w ithdraw his action.

      Accordingly, we VAC ATE the court’s recharacterization of M r. Custard’s



                                          -3-
action as a § 2255 motion, but we AFFIRM its dismissal of M r. Custard’s § 3582

action.

                                     Entered for the Court


                                     Stephanie K. Seymour
                                     Circuit Judge




                                      -4-